Citation Nr: 1023442	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  00-19 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for left varicocele. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1958 
to July 1960.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision 
issued by the Pittsburgh, Pennsylvania Department of Veterans 
Affairs (VA) Regional Office (RO).

In September 2003, the Board denied the Veteran's claim of 
entitlement to an evaluation in excess of 10 percent for his 
left varicocele.  The Veteran appealed the Board's September 
2003 decision to the United States Court of Appeals for 
Veterans Claims (Court), which, in a September 2004 order, 
granted the parties' joint motion for remand, vacating the 
Board's September 2003 decision and remanding the case for 
compliance with the terms of the joint motion.  

In November 2004, the Board remanded the case for further 
development, to include consideration of the inextricably 
intertwined issue of service connection for a secondary 
genitourinary disability.  

In November 2007, the Board again issued a decision denying 
the Veteran's claim for an increased rating for left 
varicocele.  This case was again appealed to the Court, 
which, by order dated in June 2008, granted a joint motion 
for remand, vacating the November 2007 Board decision and 
remanding the claim for compliance with the joint motion.  In 
January 2009, the Board remanded the claim for additional 
development.

In a June 2001 statement, the Veteran asserted entitlement to 
special monthly compensation (SMC) for his left varicocele 
due to left testicle atrophy.  In the parties' September 2004 
joint motion, they agreed that, to date, this claim had not 
been considered by VA and instructed the Board to take 
"appropriate action to ensure that the issue of SMC for loss 
of use of a creative organ is properly adjudicated."  The 
Board referred this issue back to the RO for consideration in 
November 2004, and, by a June 2007 rating decision, SMC was 
granted based on loss of use of the left testicle.

By a June 2007 rating decision, the RO denied service 
connection for a genitourinary disability including decreased 
erectile function, decreased semen ejaculation, and lower 
urinary tract symptoms.  The Veteran was notified of this 
decision in September 2007 but has not indicated disagreement 
with the decision within the year following notice of the 
decision.  Accordingly, this secondary service connection 
issue is not presently pending before the Board on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The service-connected left varicocele is currently manifested 
by symptoms including intermittent but daily pain, worsening 
of symptoms with strenuous activity and evidence of a grossly 
visible vein beneath the skin, with pain relief upon resting, 
lying supine and with elevation of the scrotum.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a left varicocele have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.104, Diagnostic Code 7120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
an increased rating in the April 2000 rating decision, he was 
provided notice of the VCAA in March 2000.  Additional VCAA 
letters were sent in March 2001, February 2003, December 
2004, February 2005, October 2005 and March 2009.  The VCAA 
letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in June 
2007 and March 2009, pertaining to the downstream disability 
rating and effective date elements of his claim with 
subsequent re-adjudication in June 2007 and December 2009 
Supplemental Statements of the Case.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, 
both supra.

The Veteran's actions are also indicative of his actual 
knowledge of the requirements for substantiating his 
increased rating claim. The Veteran's representative argues 
in the March 2010 informal hearing presentation that the 
Veteran's disability, should in fact, be rated under 
Diagnostic Code 7529 instead, as the VA examination showed 
voiding of four to six times per day and three to five times 
per night.  The Veteran has also reported symptomatology of 
the left varicocele to VA examiners, private and VA 
physicians and directly to the VA via his personal 
statements.  Based on this evidence, the Board is satisfied 
that the Veteran had actual knowledge of what was necessary 
to substantiate his increased rating claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes private 
medical records, VA outpatient treatment reports, VA 
examinations and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v, West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

In this case, the RO has evaluated the Veteran's left 
varicocele at the 10 percent rate under 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  This evaluation has been in effect 
since August 1972, save for a period from February to April 
of 2001 when a temporary total evaluation for convalescence 
was assigned under 38 C.F.R. § 4.30.  

Diagnostic Code 7120 provides for findings attributed to the 
effects of varicose veins and has been assigned by analogy in 
this case.  38 C.F.R. §§ 4.20, 4.27.  The assigned 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, each extremity is to be 
evaluated separately and combined (under 38 C.F.R. § 4.25), 
using the bilateral factor (38 C.F.R. § 4.26), if applicable.  

Under Diagnostic Code 7120, a 10 percent evaluation is 
provided for intermittent edema of extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery.  A 20 percent evaluation is assigned for 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent evaluation is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent evaluation is in order 
in cases of persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent evaluation contemplates massive board-like edema 
with constant pain at rest.

Analysis

A January 1999 VA examination revealed an enlarged scrotal 
sac and a palpable soft tissue mass in the left testicle.  
The left testicle, when compared to the right, appeared 
smaller and not well-delineated.  The Veteran was diagnosed 
with a large left varicocele with intratesticular extension 
and a small left hydrocele, all confirmed by a February 1999 
scrotal ultrasound.

VA outpatient treatment records note that the Veteran had 
multiple abnormalities noted on scrotal ultrasound in 
February 2000, including a large varicocele and hydrocele 
with left groin and pelvic pain.  

In an April 2000 VA examination, the Veteran reported having 
some discomfort in the left testicle when playing volleyball 
and other strenuous activities.  This report also indicates 
that the Veteran was noted to have a left varicocele prior to 
his military service for which he had undergone surgical 
therapy.  A moderate left varicocele was noted on physical 
examination.  There was no thrombosis, induration, or 
tenderness.  Both of the testes were descended, with the 
right measuring 4 by 3 by 2 centimeters and the left 
measuring 3 by 2 by 2 centimeters.  The Veteran was diagnosed 
with a congenital left varicocele status post surgical 
therapy prior to military service, with no indication to 
proceed with surgical therapy.  

VA outpatient treatment reports from January 2001 reflect the 
Veteran was treated for complaints related to a left inguinal 
hernia and a one-year history of left groin pain.  He was 
found to have a very large varicocele and a small hydrocele 
and testicular atrophy on the left side, confirmed by a 
scrotal ultrasound.  An atrophic testis and a large 
varicocele were found upon examination.

VA outpatient treatment reports reflect that a medical 
preoperative evaluation was performed in February 2001 prior 
to a planned left inguinal hernia repair and repair of a 
large varicocele and small hydrocele on the left side.  At 
this time, the Veteran stated that he has had problems with 
the varicocele since beginning in service, but presented for 
a workup, as he had a one-year history of left groin pain, 
worse with strenuous activity.  It was noted that he was 
initially seen by urology for workup of a left scrotal mass 
and that a very large rectocele and small hydrocele and 
testicular atrophy on the left side had been found.  It was 
also noted that he had an excellent functional status and 
that he stated that he walked 30 to 45 minutes three times a 
day but was limited by his symptoms of claudication in the 
lower extremities bilaterally.  A VA surgical report shows 
that in February 2001, the Veteran underwent a left inguinal 
herniorrhaphy and a left varicocelectomy.

On a follow-up evaluation at the VA in March 2001, the 
Veteran reported that his scrotum pain was gone but that he 
continued to have feelings of an enlarged scrotum.  A 
physical examination of the scrotum revealed mildly enlarged 
non-tender testicles within normal limits and a well-healed 
wound and the VA physician concluded in his impression that 
pain was relieved after varicocelectomy, but the Veteran 
still was not active.  In an April 2001 VA outpatient 
treatment report, a physical examination revealed occasional 
discomfort in the left inguinal hernia region and the Veteran 
expressed that he would like to resume strenuous activity 
within the next couple of weeks.  At this time, swelling was 
noted in the left inguinal region which was noted as slowly 
but surely resolving.  

In a May 2001 rating decision, the Veteran was awarded a 
temporary total disability rating (100 percent) for 
convalescence as a result of his left varicocelectomy from 
February 20, 2001 to March 31, 2001 and a 10 percent 
evaluation was restored effective April 1, 2001.  

In a May 2001 letter, the Veteran's private treating 
physician, Dr. A.L., reported that the Veteran returned to 
see him with a long history of benign prostatic hypertrophy 
(BPH) symptoms and had recently underwent a left inguinal 
herniorrhaphy and also an apparent varicocelectomy.  Dr. A.L. 
noted that on physical examination a large left scrotal 
varicocele was appreciated, that the left inguinal incision 
was well-healed and non-tender, and that the Veteran's 
prostate was enlarged and benign to palpation.  In a June 
2001 letter, Dr. A.L. reported that the Veteran was seen for 
an evaluation that month for his significant obstructive 
voiding pattern.  Dr. A.L. stated that a cystoscopy had 
demonstrated a tight bladder neck region and otherwise normal 
anatomy.  He also noted that the uroflow parameters were also 
consistent with significant outlet obstruction due to 
prostatic enlargement.  Finally, Dr. A.L. reported that he 
had informed the Veteran that he was excellent candidate for 
transurethral incision of the prostate and that this 
procedure would significantly improve his voiding pattern.

VA outpatient treatment reports reflect that a June 2001 a 
scrotal ultrasound revealed a very large varicocele on the 
left side that appeared to extend into the testicular 
parenchyma.  In the impression it was noted that there was no 
significant change in the very large left varicocele with 
intratesticular extension since the comparison scrotal 
ultrasound of February 1999.  In a June 2001 follow-up 
examination after the Veteran's operation of the left 
varicocele, it was noted that the Veteran denied any pain in 
the scrotum, the wound healed well and the Veteran was doing 
well.  

In a December 2001 VA outpatient treatment report, the 
Veteran reported having pain mostly in the left testicle, 
which had increased in the past two months, occurring only 
when he was laughing very hard and with bowel movements.  He 
also reported the pain having gone away in the last week but 
when he pressed down, he did have pain mostly in the testicle 
area.  The Veteran was referred to genitourinary for a 
secondary evaluation.  The VA physician did not see a reason 
for why the Veteran was having this pain.  

In February 2002, the Veteran was seen at the genitourinary 
clinic at the VA.  At this time he reported problems 
including nocturia and leaking.  A physical examination 
revealed a large varicocele in the left testis with no 
tenderness.  The diagnosis noted that the Veteran had many 
complaints of problems related to varicocele and a 
questionable etiology of erectile dysfunction which may be 
related to varicocele with respect to pain and psychological 
aspects.  

In March 2002 the Veteran was seen at the VA genitourinary 
clinic for a second opinion regarding his varicocele.  The 
Veteran denied having any pain or discomfort and it was noted 
that he had a varicocele repair on the left in the past which 
had not changed in appearance.  A physical examination 
revealed that the left testis was within normal limits with a 
small left varicocele.  

In a July 2002 VA outpatient treatment report, a scrotal 
ultrasound revealed no interval change since a prior study 
from February 1999 in the large bilateral varicoceles, left 
greater than right, with intratesticular extension on the 
left and a low attenuation area in the lower pole of the left 
testicle which has been stable since 1999 and did not 
represent a malignancy.  

In an October 2002 VA examination, the examiner noted that 
the Veteran's right testicle measured on ultrasound as 4.9 
centimeter in length, and the left testicle was measured as 
2.6 centimeters in length.  The examiner also observed that 
the left testicle had a large varicocele around it, and that 
this could be seen and differentiated from the testicle far 
better with ultrasound than by gross palpation through the 
skin of the scrotum.  The examiner referred to the VA 
ultrasound reports from June 2001 and August 200, noting that 
the testicles were reported as having no interval change 
since the February 1999 study.  He concluded that the Veteran 
was thought to have a large varicocele with extension of the 
veins into the testicle on the left side.  The Veteran also 
reported that his testicle on the left side was less 
sensitive to compression than on the right side.  Finally, 
the examiner noted that the left testicle was soft and that 
the cross-sectional diameter was proportionately smaller on 
the left side than on the right side.

VA outpatient treatment reports from June 2003 to May 2004 
reflect the Veteran's physical capabilities included walking 
from 30 to 40 minutes up to 60 minutes at a rate of three 
miles per hour and could walk from 100 to 150 feet up a 30 
degree incline.

VA outpatient treatment reports from February 2005 reflect 
that the Veteran complained of worsening pain in the left 
groin and testicular pain.  He stated that pain was worse 
with strenuous activity.  The Veteran was diagnosed with left 
varicocele.  In April 2005, the Veteran reported that he was 
seen for increased varicocele pain and was provided with a 
scrotal support.

An April 2005 VA outpatient treatment report noted that the 
Veteran remained very active and on average would run three 
times a week, play softball and lift weight.  At this time it 
was also noted that he had a very good exercise tolerance.  

In a June 2005 VA arteries and veins examination, the Veteran 
complained of some mild to moderate pain within the left 
scrotum above the testicle and to the left of his penis which 
he reported can be brought on with strenuous activity, such 
as lifting.  The Veteran did reported having some relief with 
resting or lying supine and he also reportedly felt relief 
with elevation of the scrotum.  He reported difficulty with 
erectile function and weakened urinary stream.  The 
examination revealed a normal penis, without palpable plaques 
or urethral discharge.  The testicles were descended 
bilaterally with no particular tenderness to palpation.  The 
right testicle was of grossly normal size and consistency on 
examination, while the left testicle was soft and 
approximately one-third to one-half the size of the right 
testicle.  The scrotum was notable for a grossly visible vein 
beneath the skin, giving the Veteran a grade III 
classification of his varicocele.  The veins were palpable 
also within the left hemiscrotum, with no particular 
tenderness to manipulation.  In rendering an assessment, the 
examiner noted an obvious persistence or recurrence of the 
varicocele, which was intermittently uncomfortable but 
symptomatically improved with lying supine or resting and 
somewhat improved with nonsteroidal anti-inflammatory 
medications and elevation.  The grade III varicocele was 
noted to be intermittently symptomatic and the examiner noted 
that varicoceles did not always disappear from physical 
examination after ligation.  Finally, the examiner opined 
that it was unlikely that other genitourinary complaints of 
decreased erectile function, decreased semen ejaculation, and 
lower urinary tract symptoms were caused by the varicocele.

In a May 2006 private medical report, the Veteran complained 
of pain in the left groin which the private physician, Dr. 
R.K.G, noted was where he had his direct inguinal hernia. A 
physical examination revealed that the prostate was 
approximately four fingerbreadths across, quite plump, and 
normal in architecture and texture.  In his diagnosis of left 
groin pain, Dr. R.K.G. noted evidence of hernia, indirect 
type left side and some scarring from the varicocelectomy and 
in the left testicle area.  A hernia belt was recommended at 
this time.

In a May 2007 VA arteries and veins examination, the Veteran 
reiterated his complaints of intermittent left groin and 
spermatic cord or testicular pain which was noted to be 
somewhat symptomatically improved with lying supine or 
resting, but the Veteran continued to have some discomfort 
despite lying down.  The pain was also somewhat improved with 
nonsteroidal anti-inflammatory medications, and elevation.  A 
physical examination revealed a normal circumcised penis, 
without plaques or urethral discharge.  The Veteran's 
testicles were descended bilaterally and were non-tender to 
palpation.  His left testicle remained soft and approximately 
half the size of his right testicle.  There was grade III to 
grade IV left varicocele present, palpable and visible 
through the skin of his scrotum.  The examiner found that the 
Veteran had a long history of left varicocele which continued 
to be intermittently painful on a daily basis, exacerbated by 
heavy activity and was grossly visible and palpable on 
examination.  The examiner, who also performed the 2005 
examination, reiterated his opinion that it was unlikely that 
other genitourinary complaints of decreased erectile 
function, decreased semen ejaculation, and lower urinary 
tract symptoms were caused by the varicocele.  In this 
regard, the examiner noted that the Veteran reported 
declining erectile function prior to his last varicocele 
operation.

After a careful review of the evidence of record, the Board 
finds that the Veteran's left varicocele does not warrant an 
evaluation in excess of 10 percent at any time since the date 
of claim on March 27, 2000.  In this case, the Veteran's left 
varicocele is productive of symptoms including intermittent 
but daily pain, worsening of symptoms with strenuous activity 
and evidence of a grossly visible vein beneath the skin, with 
pain relief upon resting, lying supine and with elevation of 
the scrotum.

The Board notes that the criteria for a 10 percent evaluation 
under Diagnostic Code 7120 contemplate aching and fatigue in 
the leg after prolonged standing or walking.  For a 20 
percent evaluation, there would need to be symptoms 
commensurate to persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  Despite evidence of a grossly 
visible vein beneath the skin, there is simply no suggestion 
of the type of symptoms analogous to those for a higher 
evaluation either in terms of limitation of function or 
objective manifestations upon examination.  In this regard, 
the Board notes that the medical evidence of record, 
including the June 2005 and May 2007 VA examinations reflect 
that the Veteran's main symptom of pain was relieved by 
elevation of the scrotum, also with some relief from anti-
inflammatory medication, lying supine and resting.  In April 
2005 the Veteran also reported having been seen for increased 
varicocele pain for which he was provided with a scrotal 
support.  The medical evidence of record also reflects no 
findings of edema, stasis pigmentation or eczema.  Finally, 
the Veteran's private physician, Dr. A.L. noted in May 2001, 
following the Veteran's February 2001 surgery that, on 
physical examination, a large left scrotal varicocele was 
appreciated.  

Therefore the Veteran's symptoms have not been shown to have 
edema, incomplete relief by elevation of the scrotum or 
stasis pigmentation or eczema and the medical evidence of 
record, in fact, demonstrates relief with elevation of the 
scrotum.  

The Board also acknowledges the Veteran's representative's 
statements in the March 2010 informal hearing presentation, 
arguing that the Veteran's disability, should in fact, be 
rated under Diagnostic Code 7529 instead, as the VA 
examination showed voiding of four to six times per day and 
three to five times per night.  These symptoms however, have 
not been associated with the Veteran's left varicocele.  In 
this regard, the Board notes that the Veteran's voiding 
problems were not found to be related to his left varicocele 
in the June 2005 and May 2007 VA examinations and Dr. A.L. in 
June 2001 informed the Veteran that a transurethral incision 
of the prostate would significantly improve his voiding 
pattern.  

The Board also finds that Diagnostic Code 7120 is 
appropriately applied by analogy as the Veteran's symptoms of 
a left varicocelectomy reflect findings related to relief by 
elevation of the scrotum, as described in the rating 
criteria.  Moreover, a varicocele signifies the swelling of 
veins in the scrotum, similar to a varicose vein of an 
extremity in which the veins are twisted and swollen.  
Dorlands Illustrated Medical Dictionary, 2053-54 (31st Ed. 
2007).

The Board has also considered other applicable diagnostic 
criteria, including 38 C.F.R. § 4.115b, Diagnostic Codes 7523 
and 7524, concerning complete atrophy and removal of the 
testis.  These diagnostic codes, however, allow only for a 
noncompensable evaluation in cases affecting only one testis.  
In the absence of right testis impairment, there exists no 
basis for a higher evaluation under Diagnostic Codes 7523 and 
7524.

As noted above, the RO has denied service connection for 
genitourinary disability including decreased erectile 
function, decreased semen ejaculation, and lower urinary 
tract symptoms based upon the VA examination opinions from 
2005 and 2007, and this denial is not subject to the present 
appeal.  The Board will thus not consider the diagnostic 
codes under 38 C.F.R. §§ 4.115a and 4.115b concerning such 
disorders (e.g., cystitis under Diagnostic Code 7512).  In 
this regard, the case is distinguishable from Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), in which the Court 
determined that when it is not possible to separate the 
effects of a nonservice-connected condition from those of a 
service-connected condition, reasonable doubt should be 
resolved in the claimant's favor with regard to the question 
of whether certain signs and symptoms can be attributed to 
the service-connected condition.  

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 10 percent at any time 
since the date of claim on March 27, 2000.  38 C.F.R. § 4.7; 
see Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to 
say, the Veteran's disability has been no more than 10 
percent disabling since that date, so his rating cannot be 
"staged" because the 10 percent rating represent his greatest 
level of functional impairment attributable to this condition 
since that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent for left varicocele is not warranted at any time 
since the date of claim on March 27, 2000.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993); see also Thun v. Peake, 22 Vet. App. 111 
(2008).  According to 38 C.F.R. § 3.321(b)(1), an extra-
schedular disability rating is warranted upon a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, that 
would render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As noted above, the Board issued a decision denying the 
Veteran's claim for an increased rating for left varicocele 
in September 2003.  A September 2004 joint motion vacated the 
Board's September 2003 decision.  The joint motion faulted 
the Board's finding that referral of the Veteran's claim to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) was 
not warranted.  

In November 2007, the Board again issued a decision denying 
the Veteran's claim for an increased rating for left 
varicocele. In this decision the Board again found that 
referral of the veteran's claim for an extraschedular 
evaluation was not warranted, and provided explanation as to 
why such referral was not warranted.  However, an June 2008 
joint motion vacated the November 2007 Board decision in part 
on the Board's finding that referral of the Veteran's claim 
for consideration of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) was not warranted.  

In the current appeal, the Board has considered the issue of 
whether the Veteran's left varicocele presents an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  Pursuant to the June 2008 joint motion, the 
Board remanded the claim in January 2009 to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).

In a June 2009 decision, based upon an administrative review, 
entitlement to extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) for the Veteran's service-connected left 
varicocele was denied as there were no findings of an unusual 
or exceptional disability pattern that would render 
application of the regular rating criteria as impractical.  
In this regard, the administrative review found that the 
Veteran's primary symptomatology associated with the left 
varicocele was pain and was appropriately compensated under 
the current 10 percent evaluation.  The June 2009 decision 
noted that pain was also attributed to the non service-
connected left inguinal hernia and that the Veteran was not 
precluded from participation in such strenuous physical 
activities as volleyball and softball.  This decision also 
found that the utilization of an analogous code did not 
render the regular rating criteria inadequate or provide 
justification for an extra-schedular evaluation, as the 
assignment of a rating by analogy was specifically authorized 
in 38 C.F.R. § 4.20 and that there were other diagnostic 
codes that also approximated the function affected, 
symptomatology, and anatomical location of the left 
varicocele, such as Diagnostic Codes 7523 and 7529, which 
provided further basis under the schedular criteria in the 
absence of an unusual or exceptional disability picture.  

As a result, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. 
App. 111 (2008); see also Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased evaluation for a left varicocele, 
currently evaluated as 10 percent disabling, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


